Commission Question Time
The next item is Question Time (B6-0019/2008).
The following questions have been submitted to the Commission.
Part I
Subject: Exchange of information relating to bank accounts
The recent tax scandal in Liechtenstein had repercussions in many Member States of the EU. According to investigations by the competent authorities, citizens of the Member States are allegedly involved in tax evasion. I am informed that the Finance Ministers of the 27 Member States urged the responsible Directorate-General of the Commission to carry out a rapid investigation and propose a revision of the legal framework to permit the exchange of information relating to citizens' bank accounts.
How will citizens' personal data be protected under such a framework whilst introducing transparency and preventing the transfer and laundering of illicit funds? What procedure will the Commission propose to ensure that the 'opening' of bank accounts is achieved with the greatest respect for legality? In what way is it envisaged that Member States' taxation systems will be harmonised in order to avoid similar situations in the future whereby illicit funds are laundered through bank accounts?
Vice-President of the Commission. - (DE) Mr President, ladies and gentlemen, we have to combat tax evasion. If we do not do this, the basis of our democratic society may erode.
Every nation has the right to enact regulations to ensure that taxes are imposed efficiently with the assent of the people's representatives. Individual measures in this sector, however, frequently do not have the desired effect nationally. International cooperation is therefore required between the tax authorities, involving the exchange of information on bank accounts. The Finance Ministers of the 27 Member States are working together on this at EU level. Some measures have already been introduced at European level. Council Directive 2003/48/EC on taxation of savings income in the form of interest payments is of particular note here.
In addition, the European Union has concluded agreements with third countries, including Liechtenstein, which pursue the same aim as this Directive. These agreements guarantee that interest received and paid to EU citizens in these third countries is liable either to income tax in their own Member State or to deduction at source. Deduction at source can be reimbursed to an individual liable to tax in their Member State of permanent residence if the corresponding income is disclosed for tax purposes.
The Economic and Financial Affairs Council carried out an exchange of views on the application of the Directive on taxation of savings income in the form of interest payments on 4 March 2008. As a result of the debate, the Ministers asked the Commission to push ahead with work on a report on the implementation of the Directive since it entered into force on 1 July 2005. The report should address the definition of the terms 'payment of interest' and 'beneficial owners'.
The question rightly being asked here is to what extent systems for exchanging information are compatible with the protection of personal data. It may be pointed out in this context that the Community rules on data protection, which also apply in the European Economic Area, give Member States the opportunity to take legislative action. This action can restrict those concerned in some of their rights, such as the right of access or the right to information, if this is necessary for the protection of important financial or economic interests of the European Union or of a Member State. This also applies to the areas of finance, budgets and taxation.
Comparable restrictions also apply to the effective implementation of the Third Money Laundering Directive. The Member States must at all events reasonably ensure that their competent bodies comply with the appropriate EU regulations and national data protection regulations when supplying and processing personal data.
A balance has to be found here between the lawful pursuit of aims in terms of taxation policy and the protection of privacy.
(EL) Mr President, Commissioner, taxation history is full of bogus bank accounts, which are even more harmful when such scandals come to light in European countries. When it happens, we merely take note of the event, but each time such an incident is repeated our memories flood back.
Is it your overall view, Commissioner, that the system is in actual fact failsafe?
(DE) Vice-President of the Commission. - (DE) The honourable Member's question can be answered with a simple no. The systems we currently have are not watertight; we know this. We are therefore making efforts to improve them. Specific regulations to combat money laundering are definitely open to improvement and we are also making efforts in cooperation with European countries that are part of the European Economic Area but not part of the European Union to achieve these respective improvements.
The Commission has requested and also received a negotiating mandate from the Council authorising it to negotiate specifically with Liechtenstein with regard to how existing weak spots in the system for combating money laundering and tax fraud can be eliminated. My hope is that the strong public opinion we have witnessed recently in Europe on this issue will help us to reach the necessary agreements. We are working hard on this, but as you know, tax issues are extraordinarily sensitive. Even within the Member States, there is definitely still room for improvement here.
(DE) Mr President, Commissioner, you have rightly pointed out that we have to combat tax evasion and tax fraud, without question. You have pointed out that we need legal resources for this under the rule of law of the European Union.
According to media reports, some of the data in this Liechtenstein scandal is now reaching the financial authorities as a result of the German authorities paying for data acquired by criminal means. Is this the right path?
(DE) Mr President, whether or not this is now the right path, it is good that it has leaked out. Commissioner, a system has emerged here that continues to benefit those who already ensure that large concerns pay less and less tax and who are now apparently giving up paying tax. I think this a development that cannot be accepted. It would interest me to know what exactly you are negotiating with Liechtenstein and what precisely you want to do to stop these crimes - and I say 'crimes' quite deliberately - in future.
Vice-President of the Commission. - (DE) To the first question I should like to reply that it is surely not the Commission's job to deliver a judgment on which methods a Member State uses to combat tax evasion by its citizens.
I have pointed out that the general rules also apply in tax matters to the protection of personal data, that the Member States are entitled to restrict these rules if this serves to protect their financial interests.
I think the question you have asked is one that should be put to the German Government. To my knowledge it has investigated the issue of the legality of proceedings in the case you have described in great detail prior to the decision and has reached the conclusion that the German tax authorities were entitled to secure the data involved here.
With regard to the second, very general question, I agree with you that it is annoying that we do not have to guarantee the possibility in the existing EU Treaty that tax avoidance and tax evasion will be pursued in the same way everywhere in Europe and that it still cannot be guaranteed that nobody will aid and abet tax evasion or tax avoidance.
We have in recent years achieved a great deal, particularly against the background of the necessary battle against money laundering and all forms of international crime and terrorism. I have already pointed out, however, that the Commission believes that there are opportunities for improvement here and what we want to achieve with Liechtenstein - as with other countries - is completely clear. We should like to maintain the same cooperation and the same exchange of information in relation to Liechtenstein as already exists between the EU Member States.
Subject: Particulate emissions from mopeds
Research by Utrecht University has shown that mopeds and scooters are emitting large quantities of fine and ultra-fine dust particulates. The researchers measured emissions absorbed by cyclists and motorists in 12 medium-sized towns. This showed that cyclists were absorbing an excessive quantity of fine particulates when they were close to a moped. It seems that mopeds actually emit more particulates per second than heavy goods vehicles. Directive 2002/51/EClays down emission standards for vehicles of this type. But it does not mention particulates at all.
Is the Commission aware of the pollution problem from scooters? What will the Commission be doing to deal with the problem in an adequate manner?
Vice-President of the Commission. - (DE) Mr President, ladies and gentlemen, the European Commission has been advocating the reduction of fine and ultra-fine dust particulates for years now. Since 2005 the Commission has proposed a raft of legislative measures for improving air quality, of which you are aware. As part of the Seventh Framework Research Programme, however, important aspects of an environmentally friendly transport policy are being examined.
When laying down standards for vehicle particulate emissions, the Commission concentrated first on diesel cars and commercial vehicles, since the supply of these vehicles was considerably larger than the supply of motorised two-wheelers. We therefore concentrated to begin with on tackling the problem of where they occur in large quantities. Here we have reached some important milestones.
Parliament and the Council adopted a regulation on emissions from light and commercial vehicles in 2007. These are the Euro 5 and Euro 6 standards. They have already been adopted and are coming into force. The additional particulate emissions from diesel vehicles are now being reduced by these Euro 5 and Euro 6 standards from the current 25 milligrams per kilometre to 5 milligrams per kilometre.
In addition, the Commission put forward a proposal on 21 December 2007 for a regulation on emissions from heavy commercial vehicles, and this is the Euro VI standard. It reduces the limits for nitrogen oxide emissions by 80% and particulate emissions by 66% compared with the Euro V standard in force today.
The problem of particulate emissions from two-wheelers essentially arises from two-stroke engines. Particulate emissions from four-stroke engines are very low in comparison, even when they correspond to the Euro 5 standard.
In 2004 the Commission commissioned a study intended to shed light on whether a legal provision is reasonable for limiting particulate emissions from two-stroke engines. The result of the study was that the particulates discharged from these engines are predominantly hydrocarbons. The limits for hydrocarbon emissions from motorbikes and mopeds - two-wheelers, therefore - were already tightened up here substantially in 2004 and in 2007, and the situation has already improved considerably for new cars. In addition, manufacturers are switching from two-stroke engines to four-stroke engines so that the hydrocarbon limits can generally be maintained. For this reason, the Commission has not put forward any specific measures for limiting particulate emissions from two-wheelers. I must say, however, that the situation is clearly more critical for older vehicles with two-stroke engines emitting hydrocarbons and particulates in larger quantities. These emissions can be significantly reduced, however, if synthetic oil is used for lubricating the engine instead of mineral oil. The Commission therefore supports the corresponding campaign by the Association of European Motorcycle Manufacturers and by the Motorcyclists' Association. The Commission is nevertheless investigating the need for a revision of the legislative provisions for two- and three-wheeled motor vehicles.
A study was commissioned at the beginning of this year, which will examine the findings of the study from 2004, taking account of the latest technical development. The results of this study will be available by the end of this year. If it emerges that a legislative proposal is needed from the Commission - and I am prepared to make one, should it be necessary - then this would take place in 2009.
According to the framework directive on ambient air quality assessment and management and the respective individual directives, which define emission limits for PM10 particulates and for benzene, the Member States must ensure by appropriate measures that the limits are maintained nationally on the appointed date. The Member States must also provide for emergency measures in the event that the limits are temporarily exceeded. In areas in which there is a considerably higher probability of two-stroke motors exceeding the limits, Member States will make allowance for this situation with their respective air quality plans and emergency measures after the Commission has carried out an assessment.
(NL) Mr President, Commissioner, thank you for your elaborate response. You rightly referred to the efforts that the Commission has already made in relation to emissions from lorries and vans, yet a legislative proposal has not yet been developed in relation to mopeds. You refer to the industry's effort to replace two-stroke motors with four-stroke motors, which would bring about a positive development.
First of all, I ask myself to what extent this is just a noncommittal agreement. Is this a genuine agreement? Secondly, we must be aware that the pollution is highly localised and, for example, has a major effect on cyclists in the immediate vicinity of mopeds, which constitutes a problem for public health.
Vice-President of the Commission. - (DE) I understand the honourable Member's question very well. We are concerned here not with an arrangement with industry brought about by the Commission, as was once the case, for example, with the reduction of CO2 emissions from motor cars, but rather with a sort of automatic development. As I have said, the manufacturers of two-wheelers cannot adhere to the tight limits already in existence for hydrocarbon emissions with conventional two-stroke engines. They are simply not able to. This is the reason why they are switching over to four-stroke engines, which raise a different problem.
The study I have been talking about will reveal the results of this technical development and I repeat once again: if it were to transpire that the problem about which I have just been speaking could not be resolved automatically, so to speak, then it would in fact be necessary to put forward a legislative proposal. I repeat once again: I am prepared to do this.
Subject: 2.2 billion children in need
Worldwide, 2.2 billion children are suffering as a result of poverty, illiteracy, sexual abuse and military conflicts. A child born in sub-Saharan Africa has a one in six chance of dying before age 5. According to the UN Children's Fund, UNICEF, more than 27 000 children die each day, mainly from preventable diseases. UNICEF's latest figures show that, worldwide, 93 million children of primary school age do not go to school, including 41 million children in sub-Saharan Africa, 31.5 million in South Asia and 6.9 million in the Middle East and North Africa.
In view of the fact that next year is the 20th anniversary of the Convention on the Rights of the Child, these figures make very sad reading. Will the Commission take tangible steps to combat exploitation of children, whether in the sex industry or in situations where they are used as soldiers? When the Treaty of Lisbon, into which the rights of the child have been incorporated, comes into force, will the Commission have more clout in this area?
Member of the Commission. - (CS) Mr President, ladies and gentlemen, the Commission agrees with the analysis by Mr Van Hecke, and I would like to reassure him that the Commission is very active in its efforts to fight child abuse. Children's rights are among the main priorities of the Commission's Strategic Objectives for 2005-2009. This priority was expressed in the 2006 Commission communication 'Towards an EU strategy on the rights of the child', and recently in the Commission communication 'A Special Place for Children in EU external action', adopted on 5 February 2008. The aim of the recently adopted communication is to create a framework for a common EU approach to protecting and promoting the rights of the child in third countries, which would be reflected in all areas of our external relations including development assistance, humanitarian aid and trade policy.
The Action plan on children's rights in EU external action, included with this communication, identifies the main priority areas requiring action at regional and global level: child labour, child trafficking, violence against children, including sexual violence, and children affected by armed conflicts. In order to implement these policies, the Commission will make use of the EUR 25 million from the thematic programme 'Investing in people' to support initiatives in the following areas: child trafficking, children affected by armed conflicts, sexual and reproductive health, and rights of young people. The Commission will continue to support, within the framework of the European Instrument for Democracy and Human Rights, projects implementing the EU's basic principles of supporting and protecting the rights of the child, and the principles concerning children affected by armed conflicts. Although the Lisbon Treaty has not yet been ratified, it is worth mentioning that it stipulates that in its relations with the wider world, the Union shall contribute to the protection of human rights, in particular the rights of the child. In so doing the Union gives priority in its external policy to the issue of human rights of probably the most vulnerable group in society.
(NL) Mr President, I would like to thank the Commissioner and also the Commission for the efforts that they are indeed making in order to protect the rights of the child as far as possible. However, I would like to bring my question up to date. UNICEF has recently published a report that shows that in the past week in Eastern Congo, 2 to 3 000 children have been kidnapped by militia and are being shamefully misused in military conflict. What more does the Commission think it can do to avoid such situations in the field? I appreciate all efforts and I appreciate what is in the plan of action. If you talk to people in the field, however, it seems that not enough people or resources are being deployed in order to protect children's rights in armed conflicts.
Member of the Commission. - (CS) Mr President, Mr Van Hecke, of course such a tragic and cruel act makes us ask whether we can do any more. In my opinion, the European Commission's strategy is coherent and consistent, within the capacity and the legal basis available to the Commission. As regards action on situations that occur locally, I think that it is important to make a decision at the time and in the place where the risk exists, based on the structures available to the Commission and in accordance with the political and organisational options. Therefore, you are right: in order to strengthen the protection of children against similar violence, it is always necessary to make use of the structures and activities that exist where the events occur.
Mr President, the Commissioner will doubtless be aware that a couple of weeks ago the McCann family from my constituency came to the European Parliament. They had been engaged in correspondence with Commissioner Frattini beforehand about the amber alert system for child abductions. I was just wondering what stage that project has reached within the Commission now that Mr Frattini has left and Parliament is busy signing a written declaration pushing this idea forward. We were just wondering whether the Commission is taking this on board, whether it is being pushed forward and which Commissioner has responsibility for it at this point in time.
(DE) We are constantly hearing from the media about human trafficking by European or even US organisations. Adoption associations in Austria, France and other countries are suspected of child trafficking. For a long time there have been reports about dubious cases in adoption procedures as well as of cases of trading in baby organs and subsequent prostitution. What measures will the Commission be taking to stop these cases?
Member of the Commission. - (CS) The first question was addressed to Commissioner Frattini, who has decided to go back to national politics. At present this portfolio is the responsibility of my colleague Commissioner Barrot and he will be able to answer this question and give all the latest details on the preparation of the project you mentioned.
The other very important question, international adoption, is a highly sensitive matter: under no circumstances can we accept the idea that international adoption is wrong per se since it provides many children with a suitable family and a suitable home. It is of course also true that on the fringes of international adoption we are seeing methods and policies that are dangerous and despicable. At any rate, as regards the European Commission's competence, it is up to the Member States to adopt measures that would prevent international adoption from being abused. This, of course, applies to the Republic of Austria, too. I would like to point out that the rules on international adoption are not uniform in all respects across the European Union, and that each country adopts its own national rules within the framework of international child protection conventions; these national rules could be changed and improved in various ways. Ladies and gentlemen, I would like to repeat that in principle international adoption gives many children the opportunity to find a family and a normal life; on the other hand, however, it is a very sensitive area and it falls within the remit of the Member States.
Part II
Subject: Social security reforms in Greece
Council decisions and Commission documents repeatedly refer to the need for the modernisation and reform of the Member States' social security systems, an adjustment to the age of retirement and to the negative repercussions for the economy and society of early retirement.
Does the Commission take part in a consultative capacity in the process of adjustment and does it carry out an assessment of the Member States' new legislative measures?
The recent reforms of the social security system in Greece fall within the national sphere of competence. Is the Commission, nevertheless, carrying out an assessment of them?
Member of the Commission. - (CS) Mr President, ladies and gentlemen, the Commission is aware of the demographic issues facing the pension systems. Because the birth rate has been decreasing since the 1970s and because people live longer, an ever-smaller number of people of working age will have to support a ever-larger number of people who are outside working age. As you know, in accordance with the Treaty establishing the European Community, social protection falls within the remit of the Member States. The Commission therefore does not intervene in the Member States' pension systems, nor does it even have an advisory role in relation to national adjustments. That is why the Member States and the Commission agreed to cooperate in the area of social protection and social inclusion, on the basis of the open method of coordination, which means that the Commission and the Council set up joint goals, the Member States report on these goals and the Commission compiles its findings in the report that is consequently adopted by the Council.
The Member States submitted the first set of national strategic reports in 2002, and the second set in 2005. This second set was summed up by the Commission in the Joint Report on Social Protection and Social Inclusion, adopted by the Council of Europe in 2006. The evaluation shows that although the recent reforms have resulted in more emphatic incentives for people to work longer, there is still the need for further measures to achieve higher employment rates, in particular among women and older workers. Achieving higher employment rates is the best way to ensure that pension systems remain adequate and sustainable. In Greece the risks of old-age poverty are significantly higher than the average: 26% in 2005 for persons over 65 years of age, compared with 19% for persons aged 64. The Greek pension system needs to be reformed to make it more appropriate and more sustainable.
Reforms are needed to encourage older people and women to work more and longer. Considering the low participation of women, we need to implement policies aiming at achieving higher employment rates among women in order to ensure that pension systems are adequate and sustainable in the long term. Since pension systems already wrestle with financial difficulties now, poverty among the elderly will continue to be a problem in the future until such time as those who are not involved in the basic pension system gain the right to claim a pension after a longer period of time.
It is expected that the next set of national strategic reports will be prepared in 2008. The Commission will draw up a summary of the main developments in the Member States. This will provide the basis for the Joint Report on Social Protection and Social Inclusion that will be presented in 2009.
(EL) Mr President, Commissioner, thank you for your informative reply. Now let me touch on the subject of the early retirement of mothers on the grounds that they have children who are still minors when they retire. The threshold for early retirement used to be at 50 years in Greece; it has been raised for future generations to the age of 55, but not of this case of mothers with children. How do you assess this threshold from the viewpoint of the Commission and in comparison with what you know of other Member States?
Member of the Commission. - (CS) As I mentioned at the start, under the Treaty establishing the European Community the overall structure of pension systems is the responsibility of the individual Member States and falls under their remit. The Member States have different methods for setting the retirement age. The most common age is 65 years but there are countries where the retirement age is higher, just as there are countries where it is lower. The same applies to pensions for women: different retirement ages are set on the basis of decisions and political debates in the individual Member States. The basic principle advocated by the Commission, and enshrined in the Treaty, is that these systems must not discriminate in any way. Once this condition has been met, it is fully the responsibility of the Member States to set the retirement age. This is why I do not want to comment in detail on the different retirement ages in individual Member States.
Subject: Combating youth and long-term unemployment in Europe
Can the European Commission make a comprehensive statement describing what new initiatives it is pursuing this year to combat youth and long-term unemployment in Europe and, in particular, what schemes are being promoted to ensure that those who are unemployed can learn new information technology skills?
Member of the Commission. - (CS) Mr President, ladies and gentlemen, the Commission is alarmed at the high unemployment rate among young people in the Member States, which was 15.2% at the end of 2007, i.e. almost double the overall unemployment rate. The Commission is also alarmed at the persistence of long-term unemployment, affecting approximately half (45%) of all unemployed people, although I must stress that we have witnessed a considerable decrease in long-term unemployment in recent times. This decrease varies from Member State to Member State but we there is certainly a downtrend across the EU.
However, the situation is still worrying. Many young people finish their education without gaining the skills needed to enter the job market. This is because approximately one in six young people in the European Union drops out of school early and one in four does not complete secondary education.
In spite of significant efforts by Member States to improve the employment rate among young people, approximately half of the countries have not yet reached the goal of giving the young unemployed the chance of a 'new start' within six months, which was the stipulation for 2007, or within four months, which is the objective for 2010.
The Member States are primarily responsible for implementing measures to reduce the youth unemployment rate and long-term unemployment. The European Union has a complementary role through coordination of the Member States's national employment policies and through financial support under the European Social Fund.
As you are aware, each year the Commission adopts its annual progress report on the employment strategy At its meeting in March 2008, the European Council adopted a number of recommendations to the Member States: 17 of them were recommendations in the area of education and professional training, and 15 in the area of employment.
I believe that there are three courses of action that are vital for improving the integration of young people in the labour market:
1. Improving education and training: it is important to concentrate efforts on developing key skills in childhood and on creating a support mechanism to prevent young people from dropping out of school early. The Lifelong Learning Programme, in operation since 2007, contributes to the development of the European Union as an advanced knowledge-based society by providing support for the modernisation and adjustment of education systems and professional training in the Member States.
2. Supporting social inclusion: in this context, particular attention should be paid to improving the situation of the most vulnerable young people and to eradicating child poverty.
3. Improving geographical mobility: at present unemployment sits alongside a shortage of labour on the job markets. This has prompted the Commission to support cooperation between the Member States, and in particular to encourage greater mobility of young people in the European Union.
In implementing their labour market policies, the Member States also receive financial assistance under the Structural Funds, and in particular from the European Social Fund.
The Member States have EUR 75 billion at their disposal for the period 2007-2013. The European Social Fund is extremely important. Approximately 25% of unemployed people in the European Union were in some way involved in ESF projects in 2007. This means that each year assistance is provided to approximately 1 million people suffering from exclusion, including young people. Each year approximately 2 million people enter the labour market after having received assistance from the European Social Fund.
Although the European Regional Development Fund does not concentrate on young people per se, it cofinances projects that directly involve young people, such as infrastructure for education and professional training, university research, and support for businesses, notably small and medium-sized enterprises. Under the Regions for Economic Change initiative the Commission supports an exchange of best practice through the regional network 'Integrating marginalised youth'.
Ladies and gentlemen, the fight against youth unemployment and against long-term unemployment is a priority for Europe and for the Member States. Integrating young people into working life and into society and making better use of their potential are the main preconditions for the reviving strong and sustainable growth in Europe.
I thank you for your extremely comprehensive answer.
Are you encouraging or pushing Member States to use best practice or examples of best practice from one country to another to try and limit the amount of long-term unemployment among young people? I am sure that some countries are, shall we say, more successful than others, and I was wondering whether there were ways in which countries could link up with each other to learn from examples of how it is done in other countries.
In the past I have criticised answers to questions, and I just want to compliment you on your very comprehensive answer.
Member of the Commission. - (CS) Mr Ryan, the exchange of information and good practice is one of the enormous assets of the European Union. It is a permanent part of the open method of coordination and a permanent part of our work, and I would like to stress that the Slovenian Presidency, for example, dedicated one of its presidency conferences to the issue of youth employment. This is a typical and ideal opportunity to compare the various approaches of individual Member States. You are right: some Member States are quicker and more efficient in finding solutions for some questions than others. Consequently, the constant exchange and comparison of experiences and practical knowledge are very efficient methods of achieving progress.
(DE) New skills, the Internet, technology and the like are certainly very important on the job market. We have all learnt, however, that even in youth unemployment, it is frequently the lack of key skills - reading, writing and arithmetic - that is the real reason why young people cannot enter the job market for the first time and in early life. Are there any specific focal points in this area?
Mr President, Commissioner, you spoke about youth unemployment and, in the previous question, about the under-employment of women.
Does the Commission intend to put forward proposals combining family and professional life and, in particular, with regard to maternity and parental leave?
Member of the Commission. - (CS) Allow me to return briefly to what I said at the start. At present, the Commission is concentrating, in particular through the work done by my colleague Commissioner Figeľ, on the early drop-out rates and the acquisition of basic skills. You are right: it is vital that people acquire the basic skills and the ability to learn in early childhood and adolescence because it makes it easier for them to pursue their careers with more ease and success later on in life. Under our programmes, such as those financed by the European Social Fund, we concentrate on something that I would call a 'second chance', in other words giving children who have had problems (and there are quite a few of them) the opportunity to go back to the formal structures and complete their education. This is one of the Commission's focal points because, as already mentioned, it is a crucial matter.
Subject: EU anti-discrimination legislation
Under current EU legislation, it is only in the field of employment and vocational training that EU citizens are protected against discrimination on grounds of age, religion or belief, disability and sexual orientation, whilst in the fields of education, social protection and access to goods and services, discrimination legislation only applies on grounds of racial or ethnic origin.
As legislation is broadened to include more categories in the goods and services field, what consideration has the Commission given to the unintended consequences this may cause?
For example, in any new legislation, what safeguards has the Commission considered to ensure that reductions for elderly people and concessionary groups are not adversely affected?
Member of the Commission. - (CS) Mr President, ladies and gentlemen, as you know, the European Union has established a broad framework for the fight against discrimination and can be proud of the results that have been achieved. However, some groups enjoy a higher level of protection than others. Specifically this means that people are protected against discrimination on grounds of age, disability, sexual orientation or religion but it is only in the workplace that they are protected in this complex manner. Only the scope of protection against discrimination on grounds of racial or ethnic origin and gender is wider.
As announced in the Commission Legislative and Work Programme 2008, the Commission is planning a proposal for a directive based on Article 13 of the Treaty establishing the European Community, implementing the principle of equal treatment outside employment and broadening the existing EU legal framework. The decisions on the details have yet to be made: for example, we are awaiting the results of an impact study that is currently being carried out and these results will be available soon. However, the Commission understands the need to achieve the balance the principles of non-discrimination and preferential treatment; under certain circumstances the latter may be justified.
Several types of preferential treatment exist in the Member States and they offer special treatment to certain groups for specific reasons without being discriminatory. An example of preferential treatment is free travel on public transport for older people: this supports mobility. The Commission does not deem these practices illegal if they have a legitimate basis in national law for social, educational, cultural or other reasons.
Mr President, I would like to thank the Commissioner for that assurance at the end of his statement that the Commission does not intend that what he described as 'preferential treatment' will be adversely affected. I think that is welcome. If the work as he describes it continues and he can strike the right balance, I think that will be welcome in all countries in the European Union. I thank him for that assurance.
Whilst I have the floor, on a related matter, does the Commissioner have any idea when he expects to publish his proposal on a decision to accede to the UN Convention on the Rights of Persons with Disabilities, which of course fits into this same category?
Member of the Commission. - (CS) The UN Convention on the Rights of Persons with Disabilities was completed during the Luxembourg Presidency, thanks, too, to the coordinated endeavours of the European Union. I am certain that this Convention would not have been concluded without our efforts. Of course ratification of the Convention is the responsibility of the Member States and the European Union aims to support and accelerate this ratification through its discussions with the Member States.
Regarding your question as to when I expect to publish the proposal, the provisional deadline is the end of June this year, but that is really is only a provisional date.
Mr President, I would like to direct the Commissioner to religious discrimination and to the amazing fact that, despite the EU's protection against religious discrimination, there is one place in the EU where religious discrimination is permitted. Sadly it is my constituency of Northern Ireland where by reason of a derogation from EU legislation - permitted by the EU - it is expressly declared that it is lawful to discriminate against Protestants when it comes to recruiting to the Police Service of Northern Ireland. Can the Commissioner tell us when this preposterous situation will end and the rights which others enjoy will be restored to my constituents?
Very briefly, I am reassured, as was the questioner, Robert Evans, about what the Commissioner intends about any future legislation. But the question specifically talked about the potential dangers of unintended consequences.
Given the sensitivity of this area, could the Commissioner please confirm, before any future legislation in this area is developed to a final position, that any impact assessment would be particularly rigorous and done in advance?
Member of the Commission. - (CS) The existing Directives provide for special regulations concerning religious communities and religious beliefs. In this context, when monitoring the measures the Commission also monitors the implementation of the regulations. This is a complex and extremely sensitive matter but, generally speaking, it is regulated under the European Directives and the Commission can judge whether or not individual Member States are implementing the legislation correctly or breaching the principle of non-discrimination.
I can give a very simple answer to the other question. The principle of equal treatment and non-discrimination is a fundamental European value that must be implemented, and when implementing it we have to make use of all the instruments available to the European Union. On the other hand, it is clear that when making decisions that are so significant for so many, we need to study the consequences and we need impact assessments. The European Commission applies this method rigorously in all areas, including the area of equal opportunities, fundamental rights and non-discrimination.
(IT) Thank you, Mr President, I will not add any other questions. Marie Panayotopoulos-Cassiotou, however, asked a specific question about maternity and parental leave. Would you please allow the Commissioner to answer?
Mr Mantovani, we have already concluded the period for answering those questions and we clearly cannot do so. The Commissioner heard the question and if he sees fit to answer in writing, he may do so. Mrs Panayotopoulos-Cassiotou could have mentioned this when she spoke a moment ago.
Questions Nos 51 to 61 will be answered in writing. As their subject is covered later in this part-session Questions Nos 62 and 63 will not be called.
Subject: Fisheries Agreement with Morocco
Has the Commission carried out any assessment of the results of the fishing voyages made by EU vessels under the last fisheries agreement with Morocco?
Member of the Commission. - Mr President, honourable Members, I should like to thank the honourable Member, Mr Medina Ortega, for his question, which gives me the opportunity to express the Commission's position concerning the important issue of the fisheries agreement with Morocco.
The Commission is monitoring the EC-Morocco Fisheries Partnership Agreement. The figures concerning the first year of implementation of this agreement are not yet final since the first year only ended on 28 February 2008 and there is a six-month delay between the time that fishing operations take place and when the data are transmitted and analysed. Despite this time delay, the figures that we already have in our possession indicate the positive views of the fishing possibilities that show a utilisation rate of around 80% of the total fishing possibilities.
(ES) I thank the Commissioner for his response and acknowledge that it is difficult to have data so soon, but as I happen to live near the area where the fishing is done, the fishermen have told me that there are some structural problems in this fishing ground as a result of the excessive appearance of nets and other fishing gear that has been abandoned in the area, which make fishing extremely difficult.
I do not know whether the Commissioner is aware of the structural difficulties that have arisen in the Saharan fishing ground since the last agreement. This was a period during which the European fishing fleet was not present, but apparently this has caused a deterioration of fishing conditions as a result of a lack of conservation of the ground.
Member of the Commission. - If I can be a little more precise, during the first year of implementation for the main categories, more than 90% for small-scale categories and tuna have been fished, and around 80% for industrial pelagics.
However, the utilisation rate for the demersals is much worse. In this regard it is only about 23% utilisation. This is attributable mainly to certain problems that you have indicated, in particular the question concerning compulsory landings on the insistence of Morocco which was included in the fisheries partnership agreement, and also the problem regarding the recruitment of Moroccan seamen on board Community vessels.
I was in Morocco myself around two weeks ago and I had the occasion to discuss with the Moroccan Minister these teething problems - as one may call them - with regard to the implementation of the fisheries partnership agreement with Morocco. I think that there is a general understanding that we need to revisit the question concerning compulsory landings, given that in the fisheries partnership agreement the intention was that these landings would be required for re-exportation purposes. Community vessels would be required to land fish that was caught in Morocco and they would be re-exported after processing.
In actual fact the landing of fish is now being utilised for local consumption. That means that since the fish are caught outside the territorial limit they are considered to be imported into Morocco and therefore there is a hefty duty being charged.
I raised this issue and there is understanding, and I hope that in the very short-term we will find a solution to it. In a similar way with regard to the recruitment of Moroccan seamen, we have raised this issue with the Moroccan authorities - with the Minister himself - and there has been a widening of the list of persons that are included and from which the European Community vessel owners can choose.
We are trying to expand this list further so that in that way we will try to lessen as much as possible the inconvenience of a very restricted list of persons from which the vessel owners can chose fishers to operate on board their vessels.
(ES) Mr President, in the dangerous world of fisheries, I would like to enquire about the fate of the freezer tuna vessel Playa de Bakio, which was hijacked on Sunday off the coast of Somalia with 26 crew members on board, eight of whom are Galician, five Basque and 13 African.
I would like to ask you, Commissioner, what the Commission is doing about this matter, whether the Commission has acted or is intending to act; because we are very concerned about what might happen to those people who are still on board this freezer tuna vessel.
Member of the Commission. - With regard to the specific case to which Ms Miguélez Ramos made reference, I would like to say that today the Commission issued a statement to the effect that we are concerned to learn of the hijacking of a Spanish fishing vessel in international waters off the coast of Somalia.
The Commission's number one concern is the safety of the Spanish fishermen on board. It goes on to say that it deplores all acts of piracy and armed robbery. The maintenance of security in the waters off the coast of Somalia cannot be adequately ensured by the Somali authorities. As a result, there is a serious problem with piracy.
It concludes by saying that the Commission is of the view that a coordinated approach to the protection of EU merchant and fishing vessels cruising in unsecured maritime zones might legitimately form part of a European maritime policy, but it also relates to European security and defence policy. In any case, this is a matter for the Council to decide.
Subject: Small boat fishermen
Is the Commission aware of the establishment of the Small Boat Fishermen's Association in the UK following the fishing quotas imposed this year? Is the Commission aware that these new quotas for some areas of the UK has meant some small fleets can only catch one cod per boat each day? Although it is up to the UK Government to decide on the distribution of the fishing quotas amongst large and small boats, does the Commission recognise the local and traditional importance of small fleets, some of which have received sustainability awards? Does it believe more should be done in Europe to protect them? If so, how?
Member of the Commission. - I would like to thank the honourable Member, Ms Bowles, for her question, which gives me the opportunity to express the Commission's position concerning the important issue of small-scale vessels.
I am aware of the creation of an association bringing together owners of vessels under 10 metres long in the UK fleet. I am also aware that the low cod quota allocation is at the root of this association, since the share of the UK's cod quota for this part of the fleet is only about 3% of the total, despite the fact that the relative catch potential of this part of the fleet may be considerably larger.
As you rightly pointed out in your question, Member States - in this case the United Kingdom - are responsible for distributing fishing opportunities amongst their vessels. I would, furthermore, like to add that Member States are also responsible for adjusting the size of the fleet, whether it is made up of small or large vessels, to the fishing opportunities available to it.
Let me underline that the Commission does recognise the specific circumstances of small-scale fleets, more precisely of vessels with a length of under 12 metres that do not use towed gear. For this part of the fleet, the European Fisheries Fund provides a very favourable financial framework, which allows Member States to adopt measures to protect it.
That said, I would like to point out that, on the basis of the information I have concerning vessels of under 10 metres in the UK, there are indications that this fleet sector has recently developed a harvesting capacity well beyond the fishing opportunities that were traditionally allocated to it. The solution to this problem is in the hands of the UK authorities.
I guess that a lot of that is, maybe, as I suspected. But perhaps you can resolve another little problem for me. From time to time, I am actually told that the cod that are in the English Channel are not officially recognised as being there as an indigenous stock.
If that is the case, then the fishermen from the south-east coast of England will become even more irritated by being told they cannot catch cod that theoretically do not exist, although, in fact, the supply there is quite plentiful.
Could you resolve this for me and let me know to what extent the cod in the Channel have been taken into account in the latest EU statistics? I appreciate you may not come with all this information prepared, so I will accept it in writing if necessary.
Member of the Commission. - I do not have the figures available, but I will certainly look into it and provide you with the information in writing.
With regard to cod, I would like to stress that we are now in the process of revisiting the cod recovery plan, which covers quite a large chunk of the seas around the United Kingdom.
I presented a proposal for a new cod recovery plan in Council on Monday of last week, when we held an initial exchange of views on the plan, which is also intended to cover the Irish Sea.
So, we are extending the reach of the cod recovery plan further. However, we are trying to fine-tune it to make it more sensitive to the particular realities found in the different waters, so that if there is a particular area of Community waters where cod stocks are more plentiful, then certain measures can be taken. In other areas, where cod stocks are in much worse shape, more stringent measures are obviously needed in order to give stocks a chance to recover.
Cod stocks in general are in very bad shape. I think they are among the worst as regards mortality, and very tough measures are therefore needed to enable these very valuable stocks to recover.
Subject: Decommissioning programme for one third of the Irish whitefish sector.
Can the Commission make a comprehensive statement outlining how the decommissioning programme for one third of the whitefish sector in Ireland, at a cost of EUR 60 million, is progressing?
Member of the Commission. - Mr President, I would like to thank the Honourable Member, Mr Ó Neachtain, for his question, which gives me the opportunity to address the issue of the decommissioning of fishing vessels.
By letter dated 6 August 2007, the Irish authorities notified the Commission of the state aid scheme entitled 'Adjustment of fishing effort'. The scheme foresees the decommissioning of vessels registered in the polyvalent or beam-trawl segments of the Irish fleet, primarily targeting white fish stocks, although vessels targeting pelagic and shellfish stocks are also included. The overall national budget for the scheme is EUR 66 million. The Commission approved the scheme under state aid rules on 13 November 2007. The Irish scheme foresees that aid can be granted until 1 October 2009. However, according to the Irish authorities, the closing date for applications under the scheme is 30 April 2008, after which date the level of uptake of the scheme will be clearer.
The Commission welcomes the initiative taken by Ireland in seeking to reduce its fishing fleet capacity so as to lessen the pressure on existing fish stocks. Matching fishing capacity to fishing opportunities is a central pillar of the common fisheries policy. Moreover, the Irish scheme gives priority to the decommissioning of those vessels targeting sensitive white fish stocks, while giving vessel owners already facing reduced quotas, higher fuel costs etc. the opportunity to leave the sector. The remaining operators should benefit from more attractive returns.
(GA) Mr President, I would like to thank the Commissioner for his answer and I agree that there is, and was, a need to decommission boats due to insufficient levels of fish.
However, I would like to ask the Commissioner if the Commission has any plans or proposals that will provide those from the fishery sector who have lost their jobs with the opportunity of finding another career and possibly remain in a similar line of work? These people, who have spent their lives at sea, have little hope of securing other employment.
Member of the Commission. - With regard to the crew members of vessels to be decommissioned, I would like to say first of all that the European Fisheries Fund allows assistance for the permanent cessation associated with decommissioning. However, it is up to the Member State concerned whether to include this item of expenditure within its operational programme for the European Fisheries Fund. I understand that Ireland considers that the national state benefit scheme provides compensation for the crews.
Having said that, apart from the permanent cessation associated with decommissioning, the European Fisheries Fund (EFF) also provides the possibility of socioeconomic compensation, diversification, retraining and early retirement. So it is also possible to provide assistance under the EFF in order to retrain crew for different, although related, sectors, providing opportunities for diversification and for seeking alternative employment in other sectors as well. Again, I would stress that it is the Member State which has to draw up the operational programme.
The Commission will approve the operational programme as long as it conforms to the parameters of the European Fisheries Fund, but the actual priorities, the actual areas that are identified, are up to the Member State concerned. The Commission does not have the right to insist that Member States should opt for one rather than the other. As long as they are included within the objectives or the aims of the European Fisheries Fund, then that is good enough for us.
As the author is not present, Question No 67 lapses.
Subject: Serious infringements of the rules of the common fisheries policy in 2005
Pursuant to Regulation (EC) No 1447/1999, the Member States are required to report annually to the Commission any infringements of the rules of the common fisheries policy (CFP) and the related fines imposed. Recently, the Commission published the sixth report on serious infringements of the rules of the common fisheries policy.
The data published in the report reveal that the number of infringements is rising whereas the fines imposed throughout the EU are diminishing. In specific terms, in 2005, 8.1% more infringements were recorded while the level of sanctions fell by almost 45% compared with 2004. There are also significant differences between Member States as regards the circumstances in which fines are imposed and the level of the fines.
Can the Commission say whether the various national systems of imposing sanctions guarantee equal competition between European fishermen? Does the Commission consider that it would be appropriate to set up a harmonised system of imposing sanctions for serious infringements of the rules of the CFP? How can fishermen's confidence that the rules of the CFP are applied even-handedly be strengthened so that they respect the rules on the conservation of fish stocks?
Member of the Commission. - I should like to thank the honourable Member, Mr Gklavakis, for the important question he has raised, thereby providing me with the opportunity to express my position concerning this crucial issue and also to touch on the reform being prepared in this area.
I am aware of the significant disparities in the sanctions imposed by Member States for serious infringements, leading to persistent shortcomings in the current control system.
As you rightly pointed out in your question, the penalties imposed by Member States are an insufficient deterrent, providing no real incentive for compliance. To give you an example: the average fine in the European Union in 2005 was less than EUR 2 000, varying from EUR 98 in some Member States to EUR 8 876 in others.
Let me underline that, according to Community law, it is up to the national authorities to ensure that every serious infringement of the common fisheries policy is subject to appropriate follow-up proceedings and, where necessary, to a deterrent penalty. It is the Member States which have the primary responsibility and the discretion to define the amount and to impose the sanctions for serious infringements of the common fisheries policy. The Commission can only supervise and evaluate this process.
Having said this, I would like to inform you that, on the basis of the analysis of the Member States' annual serious infringements reports over the past years, and especially the Court of Auditors' Report No 7/2007, the Commission has decided to launch a reform of the control system of the common fisheries policy, envisaging the harmonisation of sanctions at Community level, along with a clearer definition of serious infringements, to guarantee uniformity and transparency.
I am confident that this new, simpler and more effective control regime will ensure a level playing field between Community fishermen by strengthening respect for the common fisheries policy rules and by spreading a culture of compliance.
(EL) Mr President, Commissioner, I am particularly pleased with your answer. I am glad that we shall have a uniform approach in all the EU Member States. I just hope that this will apply to all sectors. I hope you will continue with this principle. Let me point out one more thing: the lower marine fish stocks become, the stricter we need to be, or else the future will be very bleak.
Member of the Commission. - I would like to thank Mr Gklavakis for his comments.
I would like to appeal to Members of Parliament to support the Commission in this drive in order to try to bring about a measure of harmonisation of the sanctions regime.
I had a first exchange of views in Council only last week on a related area, which is the fight against illegal, unreported and unregulated fishing. In the IEU proposal, we are trying to harmonise the provisions - the sanctions regime, so to speak. Although all Member States unanimously agree that we need to effectively fight illegal fishing, when it came to discussing the details on the reach of the proposal, on the harmonisation of the sanctions and on how we can see to it to control the importation of illegally processed fish products, I think there was almost unanimity in finding problems with our proposals.
Obviously I will be taking this up with the Member States during the coming months. I envisage that when we come to the whole control regulation - which also encompasses the IEU - it is going to be much more of a tough encounter. I hope that Parliament, in the report that it intends to draw up on the new control proposal, which I will be hopefully presenting to the college for adoption later this year, will give it its full support.
Question No 69 will be answered in writing.
Subject: Progression of bluetongue in northern Europe
A recent study by two Belgian universities demonstrates the high risk of the bluetongue disease becoming endemic in northern Europe. Since the spread of bluetongue is linked to movements of the carriers and strengthening of the viral strains, should we not immediately undertake emergency measures in anticipation of the disease progressing?
In addition, since the total number of cattle herds and sheep flocks affected by the disease increased from 695 in 2006 to 6 857 in 2007 in Belgium alone, would the Commission state what measures it intends to introduce for the development of an antiviral treatment, for vaccination campaigns, and for the financing of the foregoing?
Member of the Commission. - I thank the honourable Member for the question. I would say that the Commission is well aware of the unprecedented situation caused by the spread of bluetongue in several Member States in recent years and is making strenuous efforts to combat this disease.
Last January, at the Conference on bluetongue vaccination arranged by the Commission, it clearly emerged that vaccination is the main, most effective veterinary measure to combat bluetongue. In order to achieve a harmonised EU approach, the Commission swiftly issued guidelines and criteria for vaccination plans, while leaving the Member States the necessary flexibility to adapt the vaccination strategy to their particular situation.
The Commission then assessed the plans submitted by the Member States, approved them and ensured a first financial contribution of up to EUR 64 million out of a total of EUR 130 million for the whole exercise. All these actions reflect the importance that the Commission attaches to the vaccination.
The Community is also supporting several bluetongue research programmes. Under the fifth and sixth framework programmes, two specific projects were devoted to the development of a safe, efficacious bluetongue virus vaccination strategy. The EU contribution was EUR 1.7 million and EUR 804 000 respectively. These actions will have continuity in the seventh framework programme. However, at present scientists do not consider that the development of anti-viral treatments would effectively reduce the losses caused by this disease.
(FR) Commissioner, first of all, I know that I am the first person to ask you an oral question today. I trust that you are as delighted as I am to be in this chamber today. I just wanted to make a brief digression there.
So, you have given us plenty of information although, according to data compiled recently in the Benelux countries and in Germany, the number of herds infected by the fever has been multiplied by 25 in a year, which is considerable.
I would like to mention a case in Belgium, since obviously this is where I work. Almost 7 000 herds are affected. There is therefore a very significant financial impact for farmers.
Member of the Commission. - We believe that the disease will spread throughout the whole of Europe in 2008. That is why the Commission is taking very strict measures to contain the disease and, as I said, the best way to fight it is a vaccination. We have spent and are spending quite a lot of money to assist Member States with regard to the vaccines and the vaccination.
Mr President, I would like to say to the Commissioner: bluetongue has rapidly spread throughout the European Union, and you have said that vaccination is the best way, but would the Commission not, even at this stage, consider that in any area which has not to date been affected by the disease they be allowed to ban imports of animals into their region or area, in cases where herds have been proven to have the disease - where it has been confirmed? Surely that would be a sensible thing to do, so that people - even voluntarily - do not import from an area that has been affected into a region that is unaffected, because it is spreading rapidly. You say that it is inevitable, but I think we should do that.
Member of the Commission. - As you know, we have taken measures. We have the examples of Italy and France - and Portugal - which have taken unilateral measures to prevent the importation of affected animals. As a result of the extra measures taken, both countries are now withdrawing the unilateral measures they have taken in the past. We are watching the situation very closely and we shall take further measures if we feel that we have to.
As they deal with the same subject, the following questions will be taken together:
Subject: Brazilian beef
What are the current requirements concerning the importation of Brazilian beef to the EU?
Subject: Brazilian beef
Can the Commission make a comprehensive statement outlining the up-to-date position with regard to the substantial restrictions on Brazilian beef imports to the European Union?
Member of the Commission. - As you know, the EU has had in place for a number of years a very effective import policy for beef coming from Brazil.
Brazilian beef destined for the EU is only authorised from territories which are considered to be free from foot-and-mouth disease. Currently, these territories are located in six Brazilian states: Espírito Santo, Goiás, Mato Grosso, Minas Gerais, Rio Grande do Sul and Santa Catarina.
Bovine animals whose meat is destined for the EU market must have remained within an authorised territory for at least a 90-day residency period. In addition, there is a minimum 40-day residency period prior to slaughter within a holding.
At the slaughterhouse, the bovine animals cannot come into contact with other animals that do not comply with the above conditions and have to undergo an ante-mortem health inspection and show no clinical signs of disease 24 hours prior to slaughter.
Only fresh beef can be exported to the EU and the beef itself must have been deboned and matured to ensure inactivation of the FMD virus, should it still be present despite all the previously mentioned measures.
However, a Commission inspection in November 2007 identified serious instances of non-compliance with regard to holding registration, animal identification and movement control and a failure on the part of Brazil to respect previous commitments to take the appropriate corrective measures.
Consequently, the Commission adopted measures in January this year which restricted imports of Brazilian beef to holdings meeting a number of additional requirements. These additional requirements include the full identification and registration of all animals in the national Brazilian system for bovine animals. In addition, the holdings have to be placed under the effective control of the Brazilian veterinary services and regularly inspected by the Brazilian authorities.
I too welcome the Commissioner.
Perhaps my question is a little unfair, because it has a historical perspective. But from your predecessor, Commissioner Kyprianou, I received a reply with regard to the food and veterinary report about six months ago. His response was that the preliminary conclusions of the report did not justify an immediate change of EU policy vis-à-vis Brazil. Just literally two or three months before the ban was imposed, the food and veterinary officials were insisting in the Agriculture Committee and elsewhere that the problems were not really of a significant nature. Yet, within two or three months, the ban was imposed, and now we are just importing from 1% of the original number of farms.
My question is: did it take the Irish Farmers Association report to prompt the FVO to look much closely at the situation, and did it take that to cause the Commission to act?
I would like to thank the Commissioner for her response and welcome her to her first Question Time in the European Parliament. Obviously, you are very engaged and delighted with the response you are getting.
My supplementary concerns the fact that, at your hearing in Parliament before the Committee on the Environment, Public Health and Food Safety, you made the point that food safety is one of our key concerns, but that we also have to be fair to our trading partners.
However, I believe that we should be fair not just with the regulations that apply to European farmers and food producers, but to those who are importing into the European Union as well and that the same regulations should apply. How do we go about guaranteeing that the food supply is secure and safe to the same standards that European producers are meant to meet, in particular with regard to beef from Brazil?
Member of the Commission. - Deficiencies with regard to EU health requirements were identified during Commission missions to Brazil. Some of these deficiencies have been addressed by the Brazilian authorities themselves.
However, during the November 2007 mission, instances of non-compliance were identified, in particular in relation to holding registration, animal identification and movement control, and the failure to respect previous commitments to take corrective measures.
Consequently, as I said, additional requirements were adopted, and at present we are making sure that the Brazilian commitment really is adhered to. At this point in time, experts from the Commission are offering practical training to the inspectors themselves, but are also making sure that the inspectors who have been trained are there in the farms training their own people, so that every Member State receiving exports of beef from Brazil has guarantees that there are well-trained people to supervise adherence to our requirements and regulations.
Commissioner, welcome. Your last statement troubles me a little, because the experience of Irish farmers, European farmers, when they are visited by inspectors from the Commission, is not one of great assistance but of inspection and checking. I get the impression that our officials at Commission level are holding the hands of and assisting the Brazilians to meet the standards. I wish the same would apply when it comes to our own producers.
My second question is: what efforts is Brazil making to raise its game, and can you envisage - and, if so, when - a return, as I am sure the Brazilians wish, to the levels of beef they were previously sending to Europe? I know you are new to the job, but do you believe that their standards, should they ever reach them, are equivalent to ours, given that they only require 90 days and 40 days? We tag from birth right through to slaughter.
My welcome too, Commissioner. Given what you were saying about the last Food and Veterinary Office report and the problems with unreported outbreaks, major flaws being identified in traceability and identification - indeed systemic failures - and the fact that the Brazilian authorities could not put in place guarantees, despite the new measures which you have implemented, surely it seems unlikely that the regionalisation policy for the control of foot-and-mouth disease in Brazil is working at all, and whether it can possibly even be made to work. Is this not unlikely, Commissioner?
Member of the Commission. - First of all, I would like to assure you that the requirements we impose are equivalent for the product exported, and Commission officials may now be training people, at their request, to put in place the right controls and regulations, but I am sure that they would not refuse to offer assistance to our people. We try to be fair, and I am sure that the primary requirement is the safety of our products. Regionalisation is applied in the same way in Brazil as in the EU.
Subject: Proposal on healthcare
Could the Commission please explain the delay in publishing the draft proposal on cross-border healthcare, given the political requirement to legislate following the ECJ's judgments in this area and the promise given when healthcare was removed from the Services Directive (2006/123/EC)?
Member of the Commission. - Honourable Members, the Commission has every intention to respond to the decision of the Parliament and the Council when removing health services from the Services Directive in 2006 to have them treated separately.
It is the Commission's intention to present a proposal that will codify the rulings of the European Court of Justice in this area, thus clarifying patients' rights in the provision of cross-border health care and to present flanking measures in order to secure the availability of good quality cross-border health care.
Certain concerns expressed on various aspects of this matter in the course of the last few months led to further reflection and consultation. However, a draft proposal for a directive on the application of patients' rights in cross-border health care is now under consideration for adoption by the College before the end of June 2008.
Our aim is to come forward with a proposal with the ultimate goal of helping citizens to exercise their rights conferred upon them by the European Court of Justice rather than to create more problems. This proposal will be focused on patients' rights and increased access to health care. It will be part of a social package to be launched in cooperation with Commissioner Špidla, promoting access, opportunities and solidarity for all EU citizens.
Patients will be the main focus of this initiative and this is in line with the overarching citizen-oriented approach of the Commission.
The proposal will not create new financial entitlements for patients. The rights of patients established by the Court relate to the financial entitlements already defined by Member States. This proposal simply creates a framework for the patients to exercise these rights effectively with greater legal certainty, more transparency and improved predictability.
Finally, the proposal will also set the legal and administrative basis for an improved and renewed cooperation between Member States in some forward-looking health-related areas where EU added value and synergies are expected to be decisive.
I join in the welcome to Commissioner Vassiliou here on her first day taking questions. It is nice to have her with us. Thank you for your reply.
Health care was exempted from the Services Directive originally for very good reasons, because we wanted a health services directive. We have already waited far too long. I am not quite sure what message the shuffling around the different desks in the Commission is sending to us. Is it a concern with too much privatisation? Is it a concern that we might run down health services in Member States? There are already major discrepancies in competences in this area and differences in standards, and under the single market patients are entitled, as the ECJ has decided, to travel for treatment if they cannot reasonably access treatment in their own Member State. What exactly has caused the delay to date, Commissioner?
You may not be able to address this immediately, but perhaps you could come back to me.
There are some comments in relation to the Lisbon Treaty about claims being made by the 'No' campaign in Ireland that the Treaty will push privatisation of health care and trading of services. I would appreciate it if you would come back to me with clarification on that point.
Member of the Commission. - The only thing I can say at the moment is to stress our full determination to go ahead. Let us not speak about the past. There is a decision, and I assure you that, in June, we shall have the proposal in front of the College. Please take it from me that in June we shall proceed.
Regarding privatisation, there is great concern about this, but my answer is that this concern is unfounded. The proposal is focused on the needs of patients. It ensures that, if patients travel to receive care, it is safe and of good quality. It also makes clear under what conditions citizens can have cross-border health care reimbursed by their national health system or health care provider and when they cannot. These conditions for reimbursement are not new, but are a codification of European Court of Justice rulings.
This proposal does not create possibilities of receiving health care abroad that were not already established by the Court rulings. This proposal aims to ensure that cross-border health care happens within a clear framework for safe, high-quality and efficient health care throughout the Union. The aim is to provide a clear framework.
Questions which have not been answered for lack of time will be answered in writing (see Annex).
That concludes Question Time.
(The sitting was suspended at 8 p.m. and resumed at 9 p.m.)